DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method for locally increasing a size of a roll gap in a region of strip edges of a rolled strip in a rolling stand, classified in B21B37/40.
II. Claims 7-11, drawn to an apparatus for locally changing a roll gap in a region of a strip edges of a rolled strip in a rolling stand, classified in B21B38/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand, such as an apparatus without “a measuring instrument located and configured for determining at least one of a profile and a planarity of the rolled strip”.	
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Faber on 07/19/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-11 are withdrawn 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarita (US 4703641) in view of Bobig (US 20030177807). 
Regarding claim 1, Yarita discloses a method (Fig. 1-7) for locally increasing a size of a roll gap (edge roll gap shown in Fig. 1) in a region of strip edges of a rolled strip (4) in a rolling stand (stand shown in Fig. 1), wherein the rolling stand comprises: an upper working roller (1) and a cooperating lower working roller (1’), the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between (see Fig .1) the rollers; each working roller having two opposite ends (left and right ends) configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof, a conical portion (5, 5’) followed by a running surface (surface where 1 and 1’ is labeled); the upper working roller is oriented in an opposite axial direction to the lower working roller; the method comprising the method steps of: hot rolling a rolled stock (Col. 1 line 10: hot rolling) in the rolling stand through the gap between the rollers, and causing the radial extent of the running surface of at least one of the working rollers to decrease by ∆r (examiner interprets that this is normal wear on the contact surface of the roll) during the rolling, while axially displacing the working rollers in opposite axial directions by a displacement distance S>∆r/ tan(α) (examiner interprets the equation to mean that the thick portion of the rolled stock is getting larger since S=∆r/ tan(α) means that wear on the rolls match the axial displacement so that the material location contacting the surface of taper is maintained), 
  Although Yarita discloses axial shifts of the work rolls, Yarita is silent to each working roller having a respective separate displacing device configured and operable for axially displacing the respective working roller.
Bobig teaches a method (Fig. 1-3) for locally increasing a size of a roll gap (edge roll gap shown in Fig. 1) in a region of strip edges of a rolled strip (12) in a rolling stand (stand shown in Fig. 1), wherein the rolling stand comprises: an upper working roller (11a) and a cooperating lower working roller (11b), the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between (see Fig .1) the rollers; each working roller having two opposite ends (left and right ends) configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof, a conical portion (18) followed by a running surface (surface where 11a and 11b is labeled); the upper working roller is oriented in an opposite axial direction to the lower working roller; each working roller having a respective separate displacing device (16, 17) configured and operable for axially displacing the respective working roller. Bobig also teaches that the tapers at the edges of the work rolls solve the problem of edge-drop of the rolled products [0006].

Regarding claim 2, Yarita discloses a method for locally increasing a size of a roll gap in a region of strip edges of a rolled strip in a rolling stand, wherein the rolling stand comprises:  an upper working roller and a cooperating lower working roller, the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between the rollers; each working roller having two opposite ends configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof a conical portion followed by a running surface; the upper working roller is oriented in an opposite axial direction to the lower working roller; the method comprising the method steps of. hot rolling a rolled stock in the rolling stand through the gap between the rollers (see claim 1 rejection all the limitations above), and causing the radial extent of the running surface of at least one of the working rollers to decrease at a rate of 
    PNG
    media_image1.png
    29
    30
    media_image1.png
    Greyscale
 (examiner interprets that this the rate of radial wear on the work roll) during the rolling, while axially displacing the working rollers in opposite axial directions at a displacement rate of 
    PNG
    media_image2.png
    51
    122
    media_image2.png
    Greyscale
  (examiner interprets the equation to mean that the thick portion of the rolled stock is getting larger quicker since v=∆r dot/ tan(α) means that rate of wear on the rolls match the rate of axial displacement so that the material location contacting the surface of taper is maintained), where 
    PNG
    media_image1.png
    29
    30
    media_image1.png
    Greyscale
 indicates the rate of wear of the running surface in a radial direction and a indicates a pitch angle of the conical portion of the respective working roller (see Fig .2b &Col. 5 line 33-61: work rolls are shifted in the axial direction in order to mitigate the wear and to 
    PNG
    media_image2.png
    51
    122
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    51
    124
    media_image3.png
    Greyscale
since EL2 is going to be changed at a rate which means that there is a difference between S dot and ∆r dot/ tan(α)).
 Although Yarita discloses axial shifts of the work rolls, Yarita is silent to each working roller having a respective separate displacing device configured and operable for axially displacing the respective working roller.
Bobig teaches a method (Fig. 1-3) for locally increasing a size of a roll gap (edge roll gap shown in Fig. 1) in a region of strip edges of a rolled strip (12) in a rolling stand (stand shown in Fig. 1), wherein the rolling stand comprises: an upper working roller (11a) and a cooperating lower working roller (11b), the rollers extending parallel to each other and defining a gap between the rollers, the rollers cooperating for passage of the rolled strip through the gap between (see Fig .1) the rollers; each working roller having two opposite ends (left and right ends) configured for rotational mounting of the working roller; each working roller having, in a respective axial direction thereof, a conical portion (18) followed by a running surface (surface where 11a and 11b is labeled); the upper working roller is oriented in an opposite axial direction to the lower working roller; each working roller having a respective separate displacing device (16, 17) configured and operable for axially displacing the respective working roller. Bobig also teaches that the tapers at the edges of the work rolls solve the problem of edge-drop of the rolled products [0006].

Regarding claim 3, see claim 1 rejection about interpretation of Yarita with regards to S>∆r/ tan(α) or S<∆r/ tan(α).
Regarding claim 4, see claim 2 rejection about interpretation of Yarita with regards to 
    PNG
    media_image2.png
    51
    122
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    51
    124
    media_image3.png
    Greyscale
.
Regarding claim 5, Yarita in view of Bobig teaches the method as claimed in claim 1, wherein, for thin strips with a thickness of between 0.5 and 2 mm, setting a planarity and/or the profile of the strip (examiner interprets that no matter the thickness, the planarity i.e. flatness of the strip is set by the roll gap of Yarita’s).  
Regarding claim 6, Yarita in view of Bobig teaches the method as claimed in claim 4, wherein, for strips with a thickness of > 2 mm, setting a profile of the strip (examiner interprets that no matter the thickness, the planarity i.e. flatness and/or the profile of the strip is set by the roll gap of Yarita’s). 
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hishinuma (US 4823585) and Ginzburg (US 4730475) teach similar methods with rollers having tapered edges and adjusting the roll gap at the edge of the strip.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        




/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799